Citation Nr: 0301591	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-15 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for allergic rhinitis, status post 
septorhinoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active military service from June 1984 to 
April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.

In a March 1996 decision, the Board granted service 
connection for postoperative residuals of a deviated nasal 
septum on the basis of aggravation, noting that the 
veteran had a septorhinoplasty during service to correct a 
preexisting deviated septum and that the surgery failed to 
alleviate her breathing difficulties and resulted in 
additional nasal deformity consisting of a narrowed 
passageway.  In the same decision, the Board remanded the 
issue of service connection for allergic rhinitis.  While 
the case was in remand status, the RO granted service 
connection for allergic rhinitis in a November 1998 rating 
decision.  The RO noted that status post septorhinoplasty 
and allergic rhinitis were coexisting respiratory 
conditions and evaluated them as a single disability, 
assigning a 10 percent evaluation from March 1990, the 
date of the original claim for service connection for a 
nasal disorder.  The disability was rated under Diagnostic 
Code 6502-6501, with a 10 percent evaluation assigned 
under the criteria of Code 6501 in effect prior to October 
1996, on the basis of atrophy of the intranasal structures 
and moderate secretion.  The RO also concluded that the 10 
percent evaluation was the highest evaluation possible 
under new regulations effective in October 1996 which 
provide a 10 percent evaluation for traumatic deviation of 
the nasal septum with at least a 50 percent obstruction on 
both sides, or total obstruction on one.  In June 1999, 
the veteran disagreed with the disability rating assigned 
and appealed to the Board.

The Board remanded the case for additional development in 
May 2001.  The requested development has since been 
completed to the extent possible, and the case is ready 
for further appellate review.  The Board notes that the 
appeal for a higher evaluation arises from the initial 
rating decision wherein the VA granted service connection 
for the disability and assigned the initial disability 
evaluation.  Therefore, the entire rating period is to be 
considered, including the possibility of a staged rating 
(i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issue has been characterized 
accordingly.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on her behalf.

2.  The allergic rhinitis, status post septorhinoplasty 
has not resulted in moderate crusting, ozena (atrophic 
rhinitis marked by a thick mucopurulent discharge, mucosal 
crusting, and fetor), and atrophic changes.


3.  The allergic rhinitis, status post septorhinoplasty 
has not resulted in polyps.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for allergic rhinitis, status post septorhinoplasty, are 
not met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.97, Codes 6501, 6502, 6510 (as in effect prior to 
October 7, 1996), 6502, 6510, and 6522, (as in effect from 
October 7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, 
the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.

The VA has promulgated revised regulations to implement 
these changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements 
of the case (SSOCs), and letters sent to the veteran 
informed her of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in June 2001, provided the 
veteran with a specific explanation of the type of 
evidence necessary to substantiate her claim, as well as 
an explanation of what evidence was to be provided by her 
and what evidence the VA would attempt to obtain on her 
behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the veteran with 
the applicable regulations in the SOC and SSOC, as well as 
a summary of the evidence which was considered.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was afforded VA examinations.  The 
RO attempted to schedule another examination numerous 
times, but the veteran failed to appear.  The RO obtained 
all relevant evidence identified by the veteran, including 
private treatment records.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit 
flowing to the veteran are to be avoided).  The VA has 
satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending 
of the VA's resources is not warranted.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider the claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


II.  Factual Background.

The Board has considered the full history of the veteran's 
service-connected disability.  Service medical records 
reflect that the appellant's nose and sinuses were normal 
during a September 1983 pre-entrance examination.  A 
December 1984 medical examination indicated that the 
appellant was on medication for hay fever.  Service 
medical records dating from January 1985 through discharge 
indicate that the appellant had a history of allergic 
rhinitis.  In an April 1985 record, the appellant reported 
a history of hay fever and sneezing since the age of 14.

In January 1985, the appellant requested nasal correction 
due to a bump on the nasal bridge and mild deviation.  She 
was admitted to San Diego Naval Hospital on August 14, 
1985, and discharged on August 16, 1985, after receiving a 
septorhinoplasty to correct her deviated septum.  Follow 
up records indicate that there were no problems.  The 
examiner at the appellant's separation examination 
indicated that her deviated nasal septum was repaired.

A February 1986 private treatment record indicates that 
the appellant desired a revision of her August 1985 
rhinoplasty.  The record indicates that after service the 
appellant had additional surgeries to her nose.  The first 
was in May 1986, when the appellant was hospitalized for a 
cartilage graft to the right upper lateral cartilage and 
further resection of the distal dorsal septum.  The 
appellant tolerated the procedure well and left the 
operating room in satisfactory condition.

On October 13, 1988, the appellant underwent a partial 
submucous resection of the left upper lateral cartilage.  
The scar tissue present over the left upper lateral 
cartilage was resected sharply.  There were no 
complications.

Due to post traumatic nasal deformity from inservice 
surgery, the appellant was operated on for a third time on 
September 5, 1989.  A cartilage graft to the retruded left 
alar area was performed.  The appellant tolerated the 
procedure well.

A March 1991 correspondence from the appellant's private 
physician indicated that the appellant had progressed well 
subsequent to the three surgeries after service and no 
further surgery was anticipated.

In a statement dated in April 1992, the same private 
physician stated that the appellant had residual 
deformities of her nose due to the surgery performed 
during service.  He indicated that these deformities 
required the further surgeries which he performed.  
Surgery had been performed in May 1986 to correct the 
collapsed right upper lateral cartilage.  The October 1988 
surgery was performed because of continued difficulties 
with the appellant's airway.  The appellant was last 
treated in February 1992, when she continued to have some 
difficulty breathing through her nose.  Examination in 
February 1992 revealed that the appellant's septum was 
somewhat deviated to the left and the inferior turbinates 
were somewhat enlarged.  She demonstrated moderate airway 
obstruction.  After four surgeries on her nose, the 
appellant continued to have some difficulty breathing.

The appellant testified at a personal hearing in May 1992 
that she injured her nose a year prior to enlisting in the 
Navy.  She testified that a horse reared up and fell on 
her, breaking her nose.  She indicated that this was the 
beginning of the problem. She testified that she had 
surgery during service because she was having breathing 
problems.  The appellant testified that after the surgery 
her breathing became worse.  She indicated that she 
underwent further surgery after service because she was 
still having trouble breathing.

A VA examination was performed in January 1995.  The 
appellant gave a history of having headaches and a little 
bleeding from the nose.  She reported a septorhinoplasty 
in August 1985 and treatment before that for allergic 
rhinitis since at least the age of 14.  She indicated that 
her August 1985 surgery made her disorder worse.  She said 
that she had not worked since service because the nasal 
stuffiness, headaches, and nasal bleeding made her sick.  
Objective findings revealed some restriction of nasal 
airway passages from narrow passageways and edema of pale 
boggy turbinates and allergic rhinitis.  The examiner 
indicated that the septorhinoplasty may have narrowed the 
passageway.  No bleeding site was seen.  There was minimal 
mucosal thickening of the paranasal sinuses.  An X-ray 
study revealed clear paranasal sinuses and no evidence of 
sinusitis.  The diagnosis was allergic rhinitis and 
narrowed nasal passages secondary to allergic rhinitis.  
The examiner indicated that it "is possible that 
rhinoplasty and removal of upper lateral cartilage did 
narrow nasal passageways but valvular defect described has 
been corrected."

The veteran was afforded a VA ear, nose, and throat 
examination in June 1996.  The report shows that she had a 
history of a septoplasty in 1985, and said that since then 
she had central nasal headaches, a clear discharge, and 
bleeding from the nose.  On objective examination, there 
was nasal bone tenderness.  There was no maxillary/frontal 
tenderness.  There was normal mucosa with mild edema.  
There was a small erosion of the left septum.  There was 
only mild interference with breathing space.  Her 
headaches were described as moderate in severity occurring 
two to three times a week.  There was no purulent 
discharge.  There was also no dyspnea.  X-rays were 
normal.  The diagnosis was no evidence of sinusitis - need 
CT of ethmoid sinuses to completely rule out; and mild 
obstruction secondary to mild mucosal edema.  

The report of an ear, nose and throat examination 
conducted by the VA in December 1996 shows that the 
veteran reported subjective complaints of having itchy 
watery eyes, nasal obstruction, rhinorrhea, and congestion 
of the nose and sinuses.  On objective examination, the 
septum was deviated to the left.  There was a narrow 
passageway on the left side.  There were erythematous, 
boggy turbinates bilaterally.  There was interference with 
breathing space due to the narrow passage on the left side 
of the nose.  There was no purulent discharge, and no 
dyspnea.  The diagnosis was allergic rhinitis.  

A letter dated in May 1999 from the veteran's treating 
physician reflects that in April 1999 she underwent 
another surgery on her nose for a cartilage graft to the 
right upper lateral cartilage, osteotomy of the left nasal 
bone, and a cartilage graft to the base of the columella.  

In a November 1999 statement, the veteran submitted copies 
of pharmacy receipts for allergy medication prescribed by 
three private doctors.  Also of record are additional 
private medical treatment records of various dates which 
reflect that she was seen on several occasions for 
treatment of allergic rhinitis. 

In March 2000, the veteran was provided a VA fee-basis 
examination by an internal medicine specialist.  Although 
the medical records were not made available for review by 
the examiner, the examiner noted the veteran's history as 
provided by the veteran.  The veteran complained of 
constant pain underneath the tip of the bridge of her nose 
in between the eyes, with pain radiating to the frontal 
areas, especially when she put her head down.  She also 
reported constant rhinorrhea, sneezing and itchiness of 
the eyes due to allergy.  On examination, findings were 
essentially negative except for tenderness about the 
maxillary region.

III.  Analysis.

The veteran contends that the RO made a mistake by failing 
to assign a disability rating higher than 10 percent for 
her allergic rhinitis, status post septorhinoplasty.  She 
argues that this rating does not adequately compensate her 
for her multiple expensive surgeries.  She also asserts 
that she has had unwanted pain, physical alterations, lost 
time, inconvenience, aggravation and frustration.  She 
states that her symptoms include nasal and sinus pain, 
headaches, numbness inside her nose, trouble breathing 
through her nose, and a dulled sense of smell.    

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity in civil occupations.  See 
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities. The rating schedule is primarily 
a guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of 
or incident to military service.  The percentage ratings 
represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civil occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. 
38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.

Under Diagnostic Code 6502, effective prior to October 7, 
1996, traumatic nasal septum deflection with only slight 
symptoms warranted a noncompensable evaluation.  A 10 
percent evaluation required that the deflection result in 
marked breathing space interference.  

Alternatively, under Diagnostic Code 6501, effective prior 
to October 7, 1996, a 10 percent evaluation is warranted 
for chronic atrophic rhinitis with definite atrophy of the 
intranasal structure and moderate secretion.  A 30 percent 
evaluation requires moderate crusting, ozena (atrophic 
rhinitis marked by a thick mucopurulent discharge, mucosal 
crusting, and fetor), and atrophic changes.

The VA subsequently amended its regulations for rating 
respiratory system disabilities, including traumatic nasal 
septum deviation, effective October 7, 1996. 38 C.F.R. 
4.96-4.97.  Under the amended Diagnostic Code 6502, a 10 
percent evaluation (the maximum evaluation assignable 
under that code) may be assigned for traumatic nasal 
septum deviation with 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.

The regulations for the evaluation of rhinitis and 
sinusitis, as well as bronchitis and asthma, were also 
revised, effective October 7, 1996. 61 Fed. Reg. 46720-
46731 (Sept. 5, 1996).  As of October 7, 1996, allergic or 
vasomotor rhinitis is rated under Diagnostic Code 6522.  A 
10 percent evaluation is warranted for allergic or 
vasomotor rhinitis without polyps, but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side. A 30 percent rating 
requires polyps. 38 C.F.R. § 4.97, Code 6522.

When regulations are changed during the course of the 
veteran's appeal, the criteria that is to the advantage of 
the veteran should be applied. Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for 
their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date. VAOPGCPREC 3-2000.  In this case, the 
Board has considered both the old and new versions of the 
rating criteria, but finds that neither favors the 
veteran, as neither affords a basis for an increase to the 
next higher level (30 percent).

The allergic rhinitis, status post septorhinoplasty has 
not resulted in moderate crusting, ozena (atrophic 
rhinitis marked by a thick mucopurulent discharge, mucosal 
crusting, and fetor), and atrophic changes, so as to 
warrant a 30 percent rating under the old rating criteria.  
In addition, the allergic rhinitis, status post 
septorhinoplasty has not resulted in polyps so as to 
warrant a 30 percent rating under the new rating criteria.  
Such findings are not present in the medical treatment 
records or the examination reports.  With respect to the 
veteran's contention that the 10 percent rating does not 
provide her enough income to pay for her medical 
treatment, the Board notes that disability compensation is 
intended to address impaired earning capacity, not medical 
expenses.  Medical treatment for service-connected 
disabilities is available free of charge at VA medical 
facilities.  Accordingly, the Board concludes that the 
criteria for an initial rating in excess of 10 percent for 
allergic rhinitis, status post septorhinoplasty, are not 
met.  The Board further finds that the evidence does not 
raise a question that a rating higher or lower than 10 
percent is warranted for any period of time from the 
veteran's claim to the present time so as to warrant a 
staged rating based on significant change in the level of 
disability.

The Board has considered the issue of entitlement to an 
extraschedular evaluation for the veteran's service-
connected disorder under the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are 
found to be inadequate, an extraschedular evaluation may 
be assigned which is commensurate with the veteran's 
average earning capacity impairment due to the service-
connected disorder.  38 C.F.R. § 3.321(b).  However, the 
Board believes that the regular schedular standards 
applied in the current case adequately describe and 
provide for the veteran's symptoms and disability level.  

The record does not reflect a disability picture that is 
so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for her service-connected disorder.  The Board 
notes that the disability has not required frequent 
hospitalizations.  With respect to any assertion that her 
disability has caused marked interference with her 
employment, the Board notes that there is no objective 
evidence that the veteran's lack of employment is due to 
her service-connected disorder.  The Board does not find 
the veteran's case outside the norm so as to warrant 
consideration of the assignment of an extraschedular 
rating.  Therefore, referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).  

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim of entitlement to an initial rating in excess of 10 
percent for allergic rhinitis, status post 
septorhinoplasty.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3.



ORDER

Entitlement to an initial disability rating higher than 10 
percent for allergic rhinitis, status post 
septorhinoplasty is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

